Exhibit 10.4

Form of Signet Jewelers Limited

Omnibus Incentive Plan

Time-Based Restricted Stock Award Notice

 

Grantee:    [Name]    Grant Date:    [Insert Date]   

Number of Shares

of Restricted Stock:

   [Insert Number]   

Vesting:

   The Restricted Stock shall vest pursuant to Section 3 of the Award Agreement.
  

By executing this Time-Based Restricted Stock Award Notice (the “Notice”),
either by signing below or by electronic signature, the Grantee agrees and
acknowledges that the Restricted Stock described herein is granted under and
governed by the terms and conditions of the Time-Based Restricted Stock Award
Agreement, dated as of [DATE] (the “Award Agreement”) and the Signet Jewelers
Limited Omnibus Incentive Plan (the “Plan”), both of which are hereby
incorporated by reference and together with the Notice constitute one document.
This Notice may be signed in counterparts, each of which shall be an original
with the same effect as if signatures thereto and hereto were upon the same
instrument.

 

GRANTEE     SIGNET JEWELERS LIMITED BY:   To be signed electronically through
Signet Share Plan Portal     BY:     [Name]       Name:         Title:  

 

1



--------------------------------------------------------------------------------

Form of Signet Jewelers Limited

Omnibus Incentive Plan

Time-Based Restricted Stock Award Agreement

[DATE]

SECTION 1. GRANT OF THE RESTRICTED STOCK AWARD.

(a) Restricted Stock Award. The Compensation Committee of the Board of Directors
of Signet Jewelers Limited (the “Company”) hereby grants to the Grantee set
forth on the applicable Time-Based Restricted Stock Award Notice (the “Notice”)
on the date set forth on such Notice (such date, the “Grant Date”), restricted
common shares of the Company (the “Restricted Stock”), par value $0.18 per share
(a “Share”), in an amount set forth in the Notice, pursuant to the terms and
conditions set forth in the Notice, this agreement (the “Agreement”) and the
Signet Jewelers Limited Omnibus Incentive Plan (the “Plan”).

The Company, together with its Affiliates and Subsidiaries, are hereinafter
referred to as the “Signet Group.” Capitalized terms not defined herein shall
have the same meaning as in the Plan.

(b) No Purchase Price. In lieu of a purchase price, this Award is made in
consideration of Service previously rendered by the Grantee to the Signet Group.

SECTION 2. ISSUANCE OF SHARES.

(a) Book-Entry Registration of the Shares; Delivery of Shares. The Company may
at its election either (i) after the Grant Date, issue a certificate
representing the Shares subject to this Agreement and place a legend on and stop
transfer notice describing the restrictions on and forfeitability of such
Shares, in which case the Company may retain such certificates unless and until
the Shares represented by such certificate have vested and may cancel such
certificate if and to the extent that the Shares are forfeited or otherwise
required to be transferred back to the Company, or (ii) not issue any
certificate representing Shares subject to this Agreement and instead document
the Grantee’s interest in the Shares by registering the Shares with the
Company’s transfer agent (or another custodian selected by the Company) in book
entry form in the Grantee’s name with the applicable restrictions noted in the
book-entry system, in which case no certificate(s) representing all or a part of
the Shares will be issued unless and until the Shares become vested pursuant to
Section 3 hereof. The Company may provide a reasonable delay in the issuance or
delivery of vested Shares as it determines appropriate to address tax
withholding and other administrative matters.

(b) Shareholder Rights. The Grantee (or any successor in interest) shall
generally have all of the rights of a shareholder of the Company (including,
without limitation, voting, dividend and liquidation rights) with respect to the
Restricted Stock, subject, however, to the restrictions set forth in this
Agreement.

(c) Escrow. The Restricted Stock, together with any other assets or securities
in respect of such Restricted Stock (e.g., dividends), shall be remitted to the
Company and subject to forfeiture

 

2



--------------------------------------------------------------------------------

pursuant to Section 3 and all other restrictions of this Agreement. Subject to
the provisions of Sections 3 and 4 of this Agreement, all vested Shares (and any
other vested assets and securities attributable thereto) shall be released by
the Company to the Grantee within sixty (60) days following the earlier of the
(i) Vesting Date (as defined below), (ii) the date of the Grantee’s termination
of Service with the Signet Group (if, pursuant to Section 3(a), vesting is
automatically accelerated or accelerated in the Committee’s discretion) or
(iii) the date upon which the Restricted Stock vests under Section 3(b). At all
times prior to the release of the Shares pursuant to the foregoing sentence, the
certificate(s) or book-entries representing the Shares shall remain in the
Company’s possession or control. If the Restricted Shares are to be certificated
in accordance with Section 1(a)(i), the Grantee shall deliver to the Company a
duly-executed blank stock power in a form to be provided by the Company.

(d) Section 83(b) Election. Section 83 of the Code provides that the Grantee is
not subject to federal income tax until the restrictions on the Restricted Stock
lapse. If the Grantee chooses, the Grantee may make an election under
Section 83(b) of the Code, which would cause the Grantee to recognize income as
of the Grant Date in the amount of the excess of the Fair Market Value of the
Restricted Stock (determined as of the Grant Date) over the purchase price (if
any). If the Grantee chooses to make an election under Section 83(b) of the
Code, such Section 83(b) election must be filed with the Internal Revenue
Service within thirty (30) days after the Grant Date and promptly filed with the
Company. The Grantee acknowledges that it is the Grantee’s sole responsibility
to timely file the Section 83(b) election and that failure to file a
Section 83(b) election within the applicable thirty (30)-day period may result
in the recognition of ordinary income when the restrictions lapse. The Grantee
should consult his or her personal tax advisor about the effect of filing or
failing to file an election under Section 83(b) of the Code. The form for making
a Section 83(b) election is attached as Exhibit A.

(e) Withholding Requirements. The Company shall have the power and the right to
deduct or withhold automatically from any distribution of Restricted Stock (or
assets or securities in respect of such Restricted Stock) under this Agreement
or otherwise, or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising pursuant to this Agreement; provided, however, that with
respect to any required withholding, the Grantee may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax that
could be imposed on the transaction.

SECTION 3. VESTING.

(a) Vesting. Subject to Section 3(b) below, [            ] ([        ]%) of the
Restricted Stock shall become fully vested on (and not before) the third
anniversary of the Grant Date (the “Vesting Date”), subject to the Grantee’s
continuous provision of Services to the Signet Group through and including the
Vesting Date. Any unvested Restricted Stock, together with any other assets or
securities in respect of such Restricted Stock (e.g., dividends) as of the
Grantee’s termination of Service with the Signet Group for any reason, after
application of Section 3(b), if applicable, (the “Unvested Shares”) shall be
deemed retransferred to and reacquired by the

 

3



--------------------------------------------------------------------------------

Company, without consideration, effective as of the date of termination of
Service, and the Grantee shall forfeit all rights in connection with the
Unvested Shares; provided, however, that upon a termination of the Grantee’s
Service with the Signet Group following the [            ] anniversary of the
Grant Date due to Grantee’s death, Disability, or Retirement, a Pro Rata Portion
of the Restricted Stock shall vest as of such date of termination.
Notwithstanding the foregoing, the Committee may, in its discretion, accelerate
the vesting of all or any portion of the Unvested Shares upon any such
termination of Service. Upon forfeiture of Unvested Shares, this Award shall be
cancelled with respect to the Unvested Shares and the Company and the Signet
Group shall have no further obligation thereunder.

(b) Change of Control. Upon the consummation of a Change of Control, the
Committee shall provide for the treatment of the Restricted Stock granted
pursuant to this Agreement as provided in subparagraphs (i) or (ii) below:

(i) [            ] ([            ]%) of the outstanding Restricted Stock granted
to the Grantee shall become fully vested and nonforfeitable immediately prior to
such Change of Control; or

(ii) The Grantee shall receive a Replacement Award (defined below), which may be
this Agreement, modified to reflect the requirements of a Replacement Award, or
may be a new award, in which case this Agreement shall be canceled (and the
Restricted Stock granted pursuant to this Award shall be forfeited without
consideration) and replaced by such new award.

(c) Definitions. For purposes of this Agreement:

(i) “Cause” shall have the meaning set forth in the Grantee’s employment
agreement or other agreement providing for the provision of the Grantee’s
Services, if any, in effect at the time such event that would constitute “Cause”
occurs or, if no such agreement exists or if there is no definition of “Cause”
or like term contained in such agreement, then “Cause” shall mean (i) fraud,
embezzlement, gross insubordination on the part of the Grantee or any act of
moral turpitude or misconduct (which misconduct adversely affects the business
or reputation of the Company) by the Grantee; (ii) conviction of, or the entry
of a plea of nolo contendere by, the Grantee for any felony; or (iii) a material
breach of, or the willful failure or refusal by the Grantee to perform and
discharge, his duties, responsibilities or obligations under this Agreement and
any other agreement relating to the Grantee’s provision of Service to the
Company.

(ii) “Disability” shall mean, as reasonably determined by the Committee,
physical or mental illness, injury or infirmity which is reasonably likely to
prevent and/or prevents the Grantee from performing his or her essential job
functions for a period of (A) ninety (90) consecutive calendar days or (B) an
aggregate of one hundred twenty (120) calendar days out of any consecutive
twelve (12)-month period.

(iii) “Pro Rata Portion” shall mean the product (rounded up to the nearest whole
Share) of: (A) the number of Shares of Restricted Stock set forth on the
signature page hereto and (B) a fraction, the numerator of which shall be the
number of completed fiscal years that have elapsed since the Grant Date prior to
the Grantee’s termination of Service, and the denominator of which shall be
[            ].

 

4



--------------------------------------------------------------------------------

(iv) “Replacement Award” shall mean a restricted stock award relating to
publicly traded equity securities of the Company (or its successor or Parent
following the Change of Control) with a Fair Market Value no less than the Fair
Market Value of the Restricted Stock granted pursuant to this Agreement, which
award shall (A) fully vest on the Vesting Date, subject solely to the Grantee’s
continued Service through the Vesting Date; provided, however, that such award
shall fully vest upon the Grantee’s earlier termination of Service by the
Company without Cause, and (B) contain other terms and conditions no less
favorable than those of this Agreement; provided, however, that the Grantee
shall be eligible for the same Pro Rata Portion vesting upon a termination of
Service due to death, Disability, or Retirement prior to the Vesting Date as
provided in this Agreement. Whether an award to the Grantee constitutes a
Replacement Award shall be determined by the Committee (as constituted
immediately before the Change of Control), in its sole discretion.

(v) “Retirement” shall mean termination of the Grantee’s Service with the Signet
Group on or following the Grantee’s 65th birthday or such earlier date as
provided in a written agreement between a member of the Signet Group and the
Grantee (excluding such a termination at a time when the Company or any of its
Subsidiaries or Affiliates may terminate the Grantee for Cause, as determined by
the Committee).

SECTION 4. MISCELLANEOUS PROVISIONS.

(a) Securities Laws. The Grantee acknowledges and agrees that any sale or
distribution of the Shares issued, in whole in part, pursuant to this Agreement
may be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (the “Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (ii) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Company, prior to any such sale or distribution. The Grantee hereby consents
to such action as the Committee deems necessary or appropriate from time to time
to prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act or to implement the provisions of this
Agreement, including, but not limited to, placing restrictive legends on
certificates or book-entries evidencing Shares issued, in whole or in part,
pursuant to this Agreement and delivering stop transfer instructions to the
Company’s stock transfer agent.

(b) Additional Restrictions. The issuance or delivery of any stock certificates
or book-entries representing Shares issuable, in whole or in part, pursuant to
this Agreement may be postponed by the Committee for such period as may be
required to comply with any applicable requirements under the federal or state
securities laws, any applicable listing requirements of any national securities
exchange or national securities association, and any applicable requirements
under any other law, rule or regulation applicable to the issuance or delivery
of such Shares, and the Company shall not be obligated to deliver any such
Shares to the Grantee if either delivery thereof would constitute a violation of
any provision of any law or of any regulation of any governmental authority, any
national securities exchange or national securities association. All payments or
delivery of Shares under this Agreement shall be subject to the written policies
of the Board, including any policy relating to the claw back of compensation, as
they exist from time to time.

 

5



--------------------------------------------------------------------------------

(c) The Grantee Undertaking. The Grantee agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Grantee or upon the Shares issuable, in whole
or in part, pursuant to this Agreement.

(d) Tenure. Nothing in the Agreement or Plan shall confer upon the Grantee any
right to continue in Service with the Signet Group for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or the Signet Group) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his or her Services with the Signet
Group at any time and for any reason, with or without cause.

(e) Notification. Except as permitted by Section 4(l) hereof, any notification
required by the terms of this Agreement shall be given in writing and shall be
deemed effective upon personal delivery or upon receipt following deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid. A notice shall be addressed to the Company (attention: Group
Company Secretary) at its principal executive office and to the Grantee at the
address that he or she most recently provided in writing to the Company.

(f) Entire Agreement. This Agreement, the Notice and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof. In the event that the terms of this Agreement and the
Plan are in conflict, the terms of the Plan shall govern.

(g) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(h) Successors and Assigns; No Transfer. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s assigns and the legal
representatives, heirs and legatees of the Grantee’s estate, whether or not any
such person shall have become a party to this Agreement and shall have agreed in
writing to be joined herein and be bound by the terms hereof. The Restricted
Stock shall not be transferable or assignable by the Grantee except in the event
of his death (subject to the applicable laws of descent and distribution) and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

(i) Adjustment of the Restricted Stock. Any adjustments to the Restricted Stock
(or the Shares underlying the Restricted Stock) shall be made in accordance with
the terms of the Plan.

(j) Governing Law. This Agreement shall be governed by the laws of the State of
New York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction.

(k) Compliance with Section 409A of the Code. The Company intends that the
Restricted Stock (or related dividends) be structured in compliance with, or to
satisfy an exemption from, Section 409A of the Code and all regulations,
guidance, compliance programs

 

6



--------------------------------------------------------------------------------

and other interpretative authority thereunder (“Section 409A”), such that there
are no adverse tax consequences, interest, or penalties as a result of the
payments. Notwithstanding the Company’s intention, in the event the Restricted
Stock (or related dividends) are subject to Section 409A, the Committee may, in
its sole discretion, take the actions described in Section 11.1 of the Plan.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of
Section 409A) that are otherwise required to be made under the Agreement to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six-month period or as soon as administratively practicable thereafter.
A termination of Service shall not be deemed to have occurred for purposes of
any provision of the Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of the Agreement relating to any such
payments or benefits, references to a “termination,” “termination of Service” or
like terms shall mean “separation from service.”

(l) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DRAFT FORM OF SECTION 83(B) ELECTION

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

The taxpayer who performed the services is:

 

   Name:            Address:            Social Security Number:         

The property with respect to which the election is being made is             
shares of the common stock, par value $0.18 per share, of Signet Jewelers
Limited.

The transferor of the property is Signet Jewelers Limited.

The property was issued on            .

The taxable year in which the election is being made is the calendar year 20__.

Unless the property has become vested, the property shall be subject to
forfeiture upon certain circumstances, including upon certain terminations of
employment, and upon such forfeiture, the issuer has the right to acquire the
property without payment therefor. Subject to accelerated vesting in certain
circumstances, the property will vest [            ] years from the date of
grant.

The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$             per share.

The amount paid for such property is $ 0 per share.

A copy of this statement was furnished to Signet Jewelers Limited for whom
taxpayer rendered the services underlying the transfer of property.

This statement is executed on             .

[Taxpayer Signature]

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the date of grant. This filing should be made by
registered or certified mail, return receipt requested. The taxpayer should
retain two (2) copies of the completed form for filing with Federal and state
tax returns for the taxpayer’s current tax year and an additional copy for the
taxpayer’s records.

 

8



--------------------------------------------------------------------------------

Schedule of Differences

This schedule of differences is not part of the preceding form of award notice
and agreement. It describes how the award agreements for the persons identified
below differ from the preceding standard form of award agreement.

The award agreement for Mr. Michael Barnes is substantially the same as the
preceding standard form except with regard to certain information set forth in
Section 3, Vesting, which has been modified from the standard form to reflect
the treatment of awards under circumstances of termination as described in
Mr. Barnes’ individual employment agreement with Sterling Jewelers Inc.
(attached as Exhibit 10.1 to the Current Report on Form 8-K filed by Signet
Jewelers Limited with the SEC on October 1, 2010).

The award agreement for Mr. Ronald Ristau is substantially the same as the
preceding standard form except with regard to certain information set forth in
Section 3, Vesting, which has been modified from the standard form to reflect
the treatment of awards under circumstances of termination as described in
Mr. Ristau’s individual employment agreement with Sterling Jewelers Inc.
(attached as Exhibit 10.1 to the Current Report on Form 8-K filed by Signet
Jewelers Limited with the SEC on April 15, 2010).

 

9